Citation Nr: 1643754	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from February 1961 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by, at worst, level II hearing on the right and level I hearing on the left.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  



38 C.F.R. § 4.86 a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Analysis

The Veteran seeks a compensable rating for service-connected bilateral hearing loss.  He maintains that his hearing loss makes it difficult to engage in conversation, warranting a 10 percent or higher rating.  

The VA audiologic evaluation in February 2014 showed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
80
75
LEFT
15
25
65
60

Average pure tone threshold was 58 decibels on the right and 41 decibels on the left.  Discrimination ability was 94 percent in the right ear and 96 percent in the left ear, and noted to be excellent.  The Veteran reported having a lot of difficulty hearing and understanding family members, especially in the presence of background noise.

The results of the February 2014 VA examination constitute level II hearing on the right and level I hearing on the left.  When combined, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100.  

A February 2015 private audiology record shows that the Veteran reported functional impairment due to hearing loss manifested by difficulty with communication.  The puretone thresholds are demonstrated in audiometric graph form.  The Board finds that the decibel readings are represented clearly by the graph and the Board may interpret the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

The February 2015 audiometric graph displays puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
60
60
LEFT
10
20
55
60

Discrimination ability was 93 percent in the right ear and 92 percent in the left ear although the testing was NU-6 rather than the required Maryland CNC. 

Although the private audiogram is not entirely adequate for rating purposes, the Board notes that the test results for the frequencies provided do not appear to show hearing loss to a degree of 10 percent or more.  Moreover, the results are not inconsistent with the results reported in the August 2015 VA report of examination.  

More specifically, the VA audiologic evaluation in August 2015 showed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
35
60
60
LEFT
10
35
60
55

Average pure tone threshold was 40 decibels on the right and 40 decibels on the left.  Discrimination ability was 96 percent in the right ear and 94 percent in the left ear.  The Veteran reported that he cannot follow conversations well.

The results of the August 2015 VA examination constitute level I hearing on the right and level I hearing on the left.  When combined, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100.  The Board notes that the Veteran's notice of disagreement references problems with attending the first VA examination.  Although the Board does not find the 2014 VA examination inadequate, the Veteran was afforded this second examination in any case.

VA treatment records show complaints of hearing loss with the issuance of hearing aids.  The records do not contain evidence sufficient to show testing that warrants a higher rating.

The Veteran is competent to report his symptoms and the Board accepts that he has difficulty hearing, and particularly with speech in a noisy environment, as noted in the VA examination reports.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The competent, objective evidence, however, does not establish that a compensable evaluation is warranted.  

To the extent that interference with employment has been asserted due to hearing loss, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  Based upon the reported results of audiologic evaluation, the evidence does not show that the Veteran's bilateral hearing loss more closely approximates to the criteria for a compensable rating at any time during the appeal period.  

As the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, a compensable rating for bilateral hearing loss is not warranted. 


ORDER

A compensable rating for bilateral hearing loss is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


